DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the Amendment filed on 04/05/2022, in which claims 1-30 are presented for examination, 1, 2, 9-11, 15-18, 21, 22, 25, 26, 27, 29, and 30 are amended and no claims are added or canceled, wherein claims 1, 17, 26, 29 are recited in independent form. The Amendment of the claims alter the scope and necessitate all changes in grounds of rejection found herein.
Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art, without importing limitations from the specification.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is only limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection addresses the limitations added by amendment by changing the grounds of rejection. Applicant Amendment necessitated the change in grounds of rejection as the amendment altered the scope of the claims from those previously examined. The Applicants arguments center around the limitations added by amendment that are now met by the changed grounds of rejection including additional reference added to address the amendment.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 11-14, 17-30 are rejected under 35 U.S.C. 103 as being unpatentable over NPL document “Consideration on the Triggering of BSR” 3GPPTSG-RANWG2 Meeting #98, 3GPP Draft; R2-1704664 (3GPP), provided by the Applicant in the IDS of 03/22/2021 (hereinafter d1) in view of United States Patent Application Publication US-20200068600 to Yu et al (hereinafter d2) in view of United States Patent Application Publication US-20190166640 To Wei et al (hereinafter d3).
 	 Regarding claim 1, as to the limitation “transmitting, to the network device, a buffer status report comprising a buffer status of a first quality of service flow”d1 teaches a Buffer Status Report (BSR) that is triggered (i.e. transmitting to the BS a BSR of first QoS flow) if any of the following events occur: UL data, for a logical channel which belongs to a LCG, becomes available for transmission (i.e. determine that the UL data associated with a first QoS flow is available for transmission) in the RLC entity or in the PDCP entity and either the data belongs to a logical channel with higher priority than the priorities of the logical channels which belong to any LCG and for which data is already available for transmission, or there is no data available for transmission for any of the logical channels which belong to a LCG, in which case the BSR is referred below to as "Regular BSR", = UL resources are allocated and number of padding bits is equal to or larger than the size of the Buffer Status Report MAC control element plus its subheader, in which case the BSR is referred below to as “Padding BSR";  a BSR Timer expires and the MAC entity has data available for transmission for any of the logical channels which belong to a LCG, in which case the BSR is referred below to as “Regular BSR"; - a periodic BSR-Timer expires, in which case the BSR is referred below to as "Periodic BSR".  D1 also discloses a 2-step mapping of IP-flows to QoS flows (NAS) and from QoS flows to DRBs (Access Stratum). In the uplink, the UE marks uplink packets with the QoS flow ID for the purposes of marking forwarded packets to the CN. A new sublayer, SDAP, is introduced to finish the mapping between a QoS flow and a data radio bearer, and marking QoS flow ID in both DL and UL packets (see d1 section 2); however, d1 does not appear to explicitly disclose “a method for wireless communication at a user equipment (UE), comprising: receiving, from the network device, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant” although d1 does not explicitly disclose the limitation the limitations can be inferred therefrom, in order to provide explicit disclosure, attention is directed to d2 which, in a similar field of endeavor of communication systems (see d2 para. 2), teaches methods (see d2 Fig. 2-4), devices (see d2 Fig. 6-7, systems (see d1 Fig. 1) including UE and base stations and computer readable medium embodiments (see d2 para. 0062-0063), (i.e. a method for wireless communication at a user equipment (UE), comprising), directed to wireless communication which includes uplink grant from a base station  to UE based on BSR (see d2 Fig. 3 S101-S103; para. 0088) and transmitting UL data based on the grant (see d2 Fig. 3 S105-S108; para. 0107) (i.e. receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to meet scheduling requirements of 5G (see d2 para. 0005-0006) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of meeting scheduling delay requirements of 5G with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 
As to the limitation “a first quality of service flow based at least in part on uplink data associated with the first quality of service flow being available for transmission to the network device”  d1 in view of d2 does not appear to explicitly disclose transmitting a first quality of service flow based at least in part on uplink data associated with the first quality of service flow being available for transmission to the network device; although d1 does not explicitly disclose the limitation, in order to provide explicit disclosure, attention is directed to d3 which, in a similar field of endeavor of communication systems (see d3 para. 0001), teaches methods (see d3 Fig. 8), including a UE 311 in combination with an eNodeB 311 which establishes a quality of service for data to be communicated via a channel from the UE 311 to the eNodeB 301 (i.e. Quality of service flow) (see d3 Fig. 8 para. 0114), wherein data is received by the remote UE 311 and stored in its received data buffer 702 for transmission to the eNodeB (see d3 para. 0115) (i.e. data associated with the first quality of service flow being available for transmission), a trigger event occurring including  a data packet which is non delay tolerant is received within the receive buffer 702 of the UE 311 (see d3 para. 0115) and in response to the trigger event the UE 311 then transmits a buffer status report message (see d3 para. 0116), UL grant and UL data transmission (see d3 Fig. 10;  para. 0121-0123). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication, to incorporate the details of transmitting a first quality of service flow based at least in part on uplink data associated with the first quality of service flow being available for transmission to the network device as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 in view of d2 and d3 to at least achieve any one of the plurality of desired results found throughout d3 including at least: to make efficient use of the communications resources (see d3 para. 0116) as is suggested by d3.  D3 is related to d1 and d2 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 in view of d2 to yield the predictable result of to make efficient use of the communications resources with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d3 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 in view of d3 is considered as a whole and not individually.
Regarding claim 2, as to the limitation “The method of claim 1, further comprising: determining that the first quality of service flow is associated with a buffer that is empty other than the uplink data, wherein the first quality of service flow is associated with a first logical channel priority; and determining a second logical channel priority associated with a second quality of service flow, wherein transmitting the buffer status report comprising the buffer status of the first quality of service flow is based at least in part on a comparison of the first logical channel priority with the second logical channel priority” d1 in view of d2 in view of d3 discloses claim 1 as set forth above, d1 in view of d2 also discloses a Buffer Status Report (BSR) that is triggered (i.e. transmitting to the BS a BSR of first QoS flow) if any of the following events occur: UL data, for a logical channel which belongs to a LCG, becomes available for transmission (i.e. determine that the UL data associated with a first QoS flow is available for transmission) in the RLC entity or in the PDCP entity and either the data belongs to a logical channel with higher priority than the priorities of the logical channels which belong to any LCG and for which data is already available for transmission, or there is no data available for transmission (i.e. empty ) for any of the logical channels which belong to a LCG, in which case the BSR is referred below to as "Regular BSR", = UL resources are allocated and number of padding bits is equal to or larger than the size of the Buffer Status Report MAC control element plus its subheader, in which case the BSR is referred below to as “Padding BSR";  a BSR Timer expires and the MAC entity has data available for transmission for any of the logical channels which belong to a LCG, in which case the BSR is referred below to as “Regular BSR"; - a periodic BSR-Timer expires, in which case the BSR is referred below to as "Periodic BSR".  D1 also discloses a 2-step mapping of IP-flows to QoS flows (NAS) and from QoS flows to DRBs (Access Stratum). In the uplink, the UE marks uplink packets with the QoS flow ID for the purposes of marking forwarded packets to the CN. A new sublayer, SDAP, is introduced to finish the mapping between a QoS flow and a data radio bearer, and marking QoS flow ID in both DL and UL packets (see d1 section 2); and determining that the first quality of service flow is associated with a buffer that is empty (see d2 para. 0157) other than the determined uplink data, wherein the first quality of service flow is associated with a first logical channel priority; and determining a second logical channel priority associated with a second quality of service flow, wherein transmitting the buffer status report comprising the buffer status of the first quality of service flow is based at least in part on a comparison of the first logical channel priority with the second logical channel priority (see d2 para. 0021-0022, 0093, 100-103).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to meet scheduling requirements of 5G (see d2 para. 0005-0006) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of meeting scheduling delay requirements of 5G with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 
Regarding claim 3, as to the limitation “The method of claim 2, wherein the second quality of service flow includes buffered data” d1 in view of d2 in view of d3 disclose buffered data (see d2 para. 0014-0015, 0081, 0108).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to meet scheduling requirements of 5G (see d2 para. 0005-0006) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of meeting scheduling delay requirements of 5G with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 
Regarding claim 4, as to the limitation “The method of claim 1, further comprising: determining that a second quality of service flow is devoid of buffered data, wherein transmitting the buffer status report comprising the buffer status of the first quality of service flow is based at least in part on the determining” d1 in view of d2 in view of d3 disclose a Buffer Status Report (BSR) that is triggered (i.e. transmitting to the BS a BSR of first QoS flow) if any of the following events occur: UL data, for a logical channel which belongs to a LCG, becomes available for transmission (i.e. determine that the UL data associated with a first QoS flow is available for transmission) in the RLC entity or in the PDCP entity and either the data belongs to a logical channel with higher priority than the priorities of the logical channels which belong to any LCG and for which data is already available for transmission, or there is no data available for transmission (i.e. empty ) for any of the logical channels which belong to a LCG, in which case the BSR is referred below to as "Regular BSR", = UL resources are allocated and number of padding bits is equal to or larger than the size of the Buffer Status Report MAC control element plus its subheader, in which case the BSR is referred below to as “Padding BSR";  a BSR Timer expires and the MAC entity has data available for transmission for any of the logical channels which belong to a LCG, in which case the BSR is referred below to as “Regular BSR"; - a periodic BSR-Timer expires, in which case the BSR is referred below to as "Periodic BSR".  D1 also discloses a 2-step mapping of IP-flows to QoS flows (NAS) and from QoS flows to DRBs (Access Stratum). In the uplink, the UE marks uplink packets with the QoS flow ID for the purposes of marking forwarded packets to the CN. A new sublayer, SDAP, is introduced to finish the mapping between a QoS flow and a data radio bearer, and marking QoS flow ID in both DL and UL packets (see d1 section 2); determining that a second quality of service flow is devoid of buffered data, (see d2 para. 0157) wherein transmitting the buffer status report comprising the buffer status of the first quality of service flow is based at least in part on the determining (see d2 para. 0021-0022, 0093, 100-103).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to meet scheduling requirements of 5G (see d2 para. 0005-0006) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of meeting scheduling delay requirements of 5G with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 5, as to the limitation “The method of claim 1, further comprising: determining that a timer has elapsed since transmission of a prior buffer status report, wherein transmitting the buffer status report comprising the buffer status of the first 4 quality of service flow is based at least in part on the determining” d1 in view of d2 in view of d3 disclose using a timer for BSR triggering (see d1 section 2).
Regarding claim 6, as to the limitation “determining that the first quality of service flow associated with the uplink data satisfies one or more thresholds, wherein transmitting the buffer status report comprising the buffer status of the first quality of service flow is based at least in part on the determining” d1 in view of d2 in view of d3 discloses triggering BSR based on thresholds (see d2 para. 0159).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to meet scheduling requirements of 5G (see d2 para. 0005-0006) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of meeting scheduling delay requirements of 5G with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 8, as to the limitation “The method of claim 7, wherein the first quality of service flow is associated with a delay requirement” d1 in view of d2 in view of d3 discloses QoS based on delay requirement (see d2 para. 0102, 0182, 0216).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to meet scheduling requirements of 5G (see d2 para. 0005-0006) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of meeting scheduling delay requirements of 5G with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 11, as to the limitation “the method of claim 6, further comprising: receiving, from the network device, a signal indicating the one or more thresholds for triggering the buffer status report” d1 in view of d2 in view of d3 discloses triggering BSR based on thresholds (see d2 para. 0159).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to meet scheduling requirements of 5G (see d2 para. 0005-0006) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of meeting scheduling delay requirements of 5G with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 12, as to the limitation “The method of claim 11, wherein the signal indicating one or more thresholds comprises at least one of a medium access control (MAC) control element, a radio resource control message, or a service data adaptation protocol data unit” d1 in view of d2 in view of d3 disclose at least SDAP unit threshold (see d1 section 2; d2 para. 0159).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to meet scheduling requirements of 5G (see d2 para. 0005-0006) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of meeting scheduling delay requirements of 5G with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 13, as to the limitation “The method of claim 1, further comprising: determining that the first quality of service flow associated with the uplink data satisfies a threshold; and remapping the first quality of service flow to a logical channel based at least in part on the determining” d1 in view of d2 in view of d3 disclose threshold, and remapping (d2 para. 0215, 0159).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to meet scheduling requirements of 5G (see d2 para. 0005-0006) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of meeting scheduling delay requirements of 5G with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 14, as to the limitation “The method of claim 13, further comprising: determining that at least a portion of the uplink data has been buffered for more than a threshold time period; and remapping the first quality of service flow to the logical channel based at least in part on determining that at least the portion of the uplink data has been buffered” d1 in view of d2 in view of d3 discloses timer based threshold (i.e. determining that at least a portion of the uplink data has been buffered for more than a threshold time period) (see d1 section 20 and mapping (see d2 para. 0215). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to meet scheduling requirements of 5G (see d2 para. 0005-0006) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of meeting scheduling delay requirements of 5G with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 17, as to the limitation “receiving, from a user equipment (UE), a buffer status report comprising a buffer status of a first quality of service flow associated with uplink data available for transmission at the UE;” d1 teaches a Buffer Status Report (BSR) that is triggered (i.e. transmitting to the BS a BSR of first QoS flow) if any of the following events occur: UL data, for a logical channel which belongs to a LCG, becomes available for transmission (i.e. determine that the UL data associated with a first QoS flow is available for transmission) in the RLC entity or in the PDCP entity and either the data belongs to a logical channel with higher priority than the priorities of the logical channels which belong to any LCG and for which data is already available for transmission, or there is no data available for transmission for any of the logical channels which belong to a LCG, in which case the BSR is referred below to as "Regular BSR", = UL resources are allocated and number of padding bits is equal to or larger than the size of the Buffer Status Report MAC control element plus its subheader, in which case the BSR is referred below to as “Padding BSR";  a BSR Timer expires and the MAC entity has data available for transmission for any of the logical channels which belong to a LCG, in which case the BSR is referred below to as “Regular BSR"; - a periodic BSR-Timer expires, in which case the BSR is referred below to as "Periodic BSR".  D1 also discloses a 2-step mapping of IP-flows to QoS flows (NAS) and from QoS flows to DRBs (Access Stratum). In the uplink, the UE marks uplink packets with the QoS flow ID for the purposes of marking forwarded packets to the CN. A new sublayer, SDAP, is introduced to finish the mapping between a QoS flow and a data radio bearer, and marking QoS flow ID in both DL and UL packets (see d1 section 2); however, d1 does not appear to explicitly disclose “A method for wireless communication at a base station, comprising: transmitting, to the UE, an uplink grant based at least in part on receiving the buffer status report; and receiving the uplink data based at least in part on the uplink grant” although d1 does not explicitly disclose the limitation the limitations can be inferred therefrom, in order to provide explicit disclosure, attention is directed to d2 which, in a similar field of endeavor of communication systems (see d2 para. 2), teaches methods (see d2 Fig. 2-4), devices (see d2 Fig. 6-7, systems (see d1 Fig. 1) including UE and base stations and computer readable medium embodiments (see d2 para. 0062-0063), (i.e. a method for wireless communication at a user equipment (UE), comprising), directed to wireless communication which includes uplink grant from a base station  to UE based on BSR (see d2 Fig. 3 S101-S103; para. 0088) and transmitting UL data based on the grant (see d2 Fig. 3 S105-S108; para. 0107) (i.e. receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to meet scheduling requirements of 5G (see d2 para. 0005-0006) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of meeting scheduling delay requirements of 5G with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 
As to the limitation “receiving, from a user equipment (UE), a buffer status report comprising a buffer status of a first quality of service flow based at least in part on uplink data associated with the first quality of service flow being available for transmission at the UE”  d1 in view of d2 does not appear to explicitly disclose transmitting a first quality of service flow based at least in part on uplink data associated with the first quality of service flow being available for transmission to the network device; although d1 does not explicitly disclose the limitation, in order to provide explicit disclosure, attention is directed to d3 which, in a similar field of endeavor of communication systems (see d3 para. 0001), teaches methods (see d3 Fig. 8), including a UE 311 in combination with an eNodeB 311 which establishes a quality of service for data to be communicated via a channel from the UE 311 to the eNodeB 301 (i.e. Quality of service flow) (see d3 Fig. 8 para. 0114), wherein data is received by the remote UE 311 and stored in its received data buffer 702 for transmission to the eNodeB (see d3 para. 0115) (i.e. data associated with the first quality of service flow being available for transmission), a trigger event occurring including  a data packet which is non delay tolerant is received within the receive buffer 702 of the UE 311 (see d3 para. 0115) and in response to the trigger event the UE 311 then transmits a buffer status report message (see d3 para. 0116), UL grant and UL data transmission (see d3 Fig. 10;  para. 0121-0123). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication, to incorporate the details of transmitting a first quality of service flow based at least in part on uplink data associated with the first quality of service flow being available for transmission to the network device as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 in view of d2 and d3 to at least achieve any one of the plurality of desired results found throughout d3 including at least: to make efficient use of the communications resources (see d3 para. 0116) as is suggested by d3.  D3 is related to d1 and d2 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 in view of d2 to yield the predictable result of to make efficient use of the communications resources with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d3 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 in view of d3 is considered as a whole and not individually.
Regarding claim 18, as to the limitation “The method of claim 17, further comprising: configuring the UE to determine that the first quality of service flow is associated with a buffer that is empty other than the uplink data, wherein the first quality of service flow is associated with a first logical channel priority; configuring the UE to determine a second logical channel priority associated with a second quality of service flow; and configuring the UE to transmit the buffer status report based at least in part on a comparison of the first logical channel priority with the second logical channel priority” d1 in view of d2 in view of d3 discloses claim 1 as set forth above, d1 in view of d2 in view of d3 also discloses a Buffer Status Report (BSR) that is triggered (i.e. transmitting to the BS a BSR of first QoS flow) if any of the following events occur: UL data, for a logical channel which belongs to a LCG, becomes available for transmission (i.e. determine that the UL data associated with a first QoS flow is available for transmission) in the RLC entity or in the PDCP entity and either the data belongs to a logical channel with higher priority than the priorities of the logical channels which belong to any LCG and for which data is already available for transmission, or there is no data available for transmission (i.e. empty ) for any of the logical channels which belong to a LCG, in which case the BSR is referred below to as "Regular BSR", = UL resources are allocated and number of padding bits is equal to or larger than the size of the Buffer Status Report MAC control element plus its subheader, in which case the BSR is referred below to as “Padding BSR";  a BSR Timer expires and the MAC entity has data available for transmission for any of the logical channels which belong to a LCG, in which case the BSR is referred below to as “Regular BSR"; - a periodic BSR-Timer expires, in which case the BSR is referred below to as "Periodic BSR".  D1 also discloses a 2-step mapping of IP-flows to QoS flows (NAS) and from QoS flows to DRBs (Access Stratum). In the uplink, the UE marks uplink packets with the QoS flow ID for the purposes of marking forwarded packets to the CN. A new sublayer, SDAP, is introduced to finish the mapping between a QoS flow and a data radio bearer, and marking QoS flow ID in both DL and UL packets (see d1 section 2); and determining that the first quality of service flow is associated with a buffer that is empty (see d2 para. 0157) other than the determined uplink data, wherein the first quality of service flow is associated with a first logical channel priority; and determining a second logical channel priority associated with a second quality of service flow, wherein transmitting the buffer status report comprising the buffer status of the first quality of service flow is based at least in part on a comparison of the first logical channel priority with the second logical channel priority (see d2 para. 0021-0022, 0093, 100-103).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to meet scheduling requirements of 5G (see d2 para. 0005-0006) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of meeting scheduling delay requirements of 5G with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 19, as to the limitation “The method of claim 18, wherein the second quality of service flow includes buffered data” d1 in view of d2 in view of d3 disclose buffered data (see d2 para. 0014-0015, 0081, 0108).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to meet scheduling requirements of 5G (see d2 para. 0005-0006) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of meeting scheduling delay requirements of 5G with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 20, as to the limitation “The method of claim 17, further comprising: configuring the UE to transmit the buffer status report comprising the buffer status of the first quality of service flow is based at least in part on determining that a second quality of service flow is devoid of buffered data” d1 in view of d2 in view of d3 disclose a Buffer Status Report (BSR) that is triggered (i.e. transmitting to the BS a BSR of first QoS flow) if any of the following events occur: UL data, for a logical channel which belongs to a LCG, becomes available for transmission (i.e. determine that the UL data associated with a first QoS flow is available for transmission) in the RLC entity or in the PDCP entity and either the data belongs to a logical channel with higher priority than the priorities of the logical channels which belong to any LCG and for which data is already available for transmission, or there is no data available for transmission (i.e. empty ) for any of the logical channels which belong to a LCG, in which case the BSR is referred below to as "Regular BSR", = UL resources are allocated and number of padding bits is equal to or larger than the size of the Buffer Status Report MAC control element plus its subheader, in which case the BSR is referred below to as “Padding BSR";  a BSR Timer expires and the MAC entity has data available for transmission for any of the logical channels which belong to a LCG, in which case the BSR is referred below to as “Regular BSR"; - a periodic BSR-Timer expires, in which case the BSR is referred below to as "Periodic BSR".  D1 also discloses a 2-step mapping of IP-flows to QoS flows (NAS) and from QoS flows to DRBs (Access Stratum). In the uplink, the UE marks uplink packets with the QoS flow ID for the purposes of marking forwarded packets to the CN. A new sublayer, SDAP, is introduced to finish the mapping between a QoS flow and a data radio bearer, and marking QoS flow ID in both DL and UL packets (see d1 section 2); determining that a second quality of service flow is devoid of buffered data, (see d2 para. 0157) wherein transmitting the buffer status report comprising the buffer status of the first quality of service flow is based at least in part on the determining (see d2 para. 0021-0022, 0093, 100-103).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to meet scheduling requirements of 5G (see d2 para. 0005-0006) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of meeting scheduling delay requirements of 5G with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 21, as to the limitation “The method of claim 17, further comprising: configuring the UE to transmit the buffer status report comprising the buffer status of the first quality of service flow is based at least in part on determining that a  timer has elapsed since transmission of a prior buffer status report” d1 in view of d2 in view of d3 disclose using a timer for BSR triggering (see d1 section 2).
Regarding claim 22, as to the limitation “The method of claim 17, further comprising: configuring the UE to transmit the buffer status report comprising the buffer status of the first quality of service flow is based at least in part on the determining that the first quality of service flow associated with the uplink data satisfies one or more thresholds” d1 in view of d2 in view of d3 discloses triggering BSR based on thresholds (see d2 para. 0159).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to meet scheduling requirements of 5G (see d2 para. 0005-0006) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of meeting scheduling delay requirements of 5G with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 23, as to the limitation “The method of claim 22, further comprising: transmitting, to the UE, a signal indicating the one or more thresholds for triggering the buffer status report” d1 in view of d2 in view of d3  discloses triggering BSR based on thresholds (see d2 para. 0159).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to meet scheduling requirements of 5G (see d2 para. 0005-0006) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of meeting scheduling delay requirements of 5G with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 24, as to the limitation “The method of claim 23, wherein the signal indicating one or more thresholds comprises at least one of a medium access control (MAC) control element, a radio resource control message, or a service data adaptation protocol data unit” d1 in view of d2 in view of d3 disclose at least SDAP unit threshold (see d1 section 2; d2 para. 0159).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to meet scheduling requirements of 5G (see d2 para. 0005-0006) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of meeting scheduling delay requirements of 5G with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 25, as to the limitation “The method of claim 17, further comprising: configuring the UE to remap the first quality of service flow to a logical channel based at least in part on the determining that the first quality of service flow associated with the uplink data satisfies a threshold” d1 in view of d2 in view of d3 disclose threshold, and remapping (d2 para. 0215, 0159).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to meet scheduling requirements of 5G (see d2 para. 0005-0006) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of meeting scheduling delay requirements of 5G with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 26, as to the limitation “ transmit, to a network device, a buffer status report comprising a buffer status of the first quality of service flow”d1 teaches a Buffer Status Report (BSR) that is triggered (i.e. transmitting to the BS a BSR of first QoS flow) if any of the following events occur: UL data, for a logical channel which belongs to a LCG, becomes available for transmission (i.e. determine that the UL data associated with a first QoS flow is available for transmission) in the RLC entity or in the PDCP entity and either the data belongs to a logical channel with higher priority than the priorities of the logical channels which belong to any LCG and for which data is already available for transmission, or there is no data available for transmission for any of the logical channels which belong to a LCG, in which case the BSR is referred below to as "Regular BSR", = UL resources are allocated and number of padding bits is equal to or larger than the size of the Buffer Status Report MAC control element plus its subheader, in which case the BSR is referred below to as “Padding BSR";  a BSR Timer expires and the MAC entity has data available for transmission for any of the logical channels which belong to a LCG, in which case the BSR is referred below to as “Regular BSR"; - a periodic BSR-Timer expires, in which case the BSR is referred below to as "Periodic BSR".  D1 also discloses a 2-step mapping of IP-flows to QoS flows (NAS) and from QoS flows to DRBs (Access Stratum). In the uplink, the UE marks uplink packets with the QoS flow ID for the purposes of marking forwarded packets to the CN. A new sublayer, SDAP, is introduced to finish the mapping between a QoS flow and a data radio bearer, and marking QoS flow ID in both DL and UL packets (see d1 section 2); however, d1 does not appear to explicitly disclose “An apparatus for wireless communication at a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: receive, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmit the uplink data based at least in part on the uplink grant” although d1 does not explicitly disclose the limitation the limitations can be inferred therefrom, in order to provide explicit disclosure, attention is directed to d2 which, in a similar field of endeavor of communication systems (see d2 para. 2), teaches methods (see d2 Fig. 2-4), devices (see d2 Fig. 6-7, systems (see d1 Fig. 1) including UE and base stations and computer readable medium embodiments (see d2 para. 0062-0063), (i.e. a method for wireless communication at a user equipment (UE), comprising), directed to wireless communication which includes uplink grant from a base station  to UE based on BSR (see d2 Fig. 3 S101-S103; para. 0088) and transmitting UL data based on the grant (see d2 Fig. 3 S105-S108; para. 0107) (i.e. receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to meet scheduling requirements of 5G (see d2 para. 0005-0006) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of meeting scheduling delay requirements of 5G with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 
As to the limitation “a first quality of service flow based at least in part on uplink data associated with the first quality of service flow being available for transmission to the network device”  d1 in view of d2 does not appear to explicitly disclose transmitting a first quality of service flow based at least in part on uplink data associated with the first quality of service flow being available for transmission to the network device; although d1 does not explicitly disclose the limitation, in order to provide explicit disclosure, attention is directed to d3 which, in a similar field of endeavor of communication systems (see d3 para. 0001), teaches methods (see d3 Fig. 8), including a UE 311 in combination with an eNodeB 311 which establishes a quality of service for data to be communicated via a channel from the UE 311 to the eNodeB 301 (i.e. Quality of service flow) (see d3 Fig. 8 para. 0114), wherein data is received by the remote UE 311 and stored in its received data buffer 702 for transmission to the eNodeB (see d3 para. 0115) (i.e. data associated with the first quality of service flow being available for transmission), a trigger event occurring including  a data packet which is non delay tolerant is received within the receive buffer 702 of the UE 311 (see d3 para. 0115) and in response to the trigger event the UE 311 then transmits a buffer status report message (see d3 para. 0116), UL grant and UL data transmission (see d3 Fig. 10;  para. 0121-0123). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication, to incorporate the details of transmitting a first quality of service flow based at least in part on uplink data associated with the first quality of service flow being available for transmission to the network device as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 in view of d2 and d3 to at least achieve any one of the plurality of desired results found throughout d3 including at least: to make efficient use of the communications resources (see d3 para. 0116) as is suggested by d3.  D3 is related to d1 and d2 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 in view of d2 to yield the predictable result of to make efficient use of the communications resources with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d3 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 in view of d3 is considered as a whole and not individually.
Regarding claim 27, as to the limitation “The apparatus of claim 26, wherein the instructions are further 2 executable by the processor to cause the apparatus to: determine that the first quality of service flow is associated with a buffer that is empty other than the determined uplink data, wherein the first quality of service flow is associated with a first logical channel priority; and determine a second logical channel priority associated with a second quality of service flow, wherein transmitting the buffer status report comprising the buffer status of the first quality of service flow is based at least in part on a comparison of the first logical channel priority with the second logical channel priority” d1 in view of d2 in view of d3 discloses claim 1 as set forth above, d1 in view of d2 in view of d3 also discloses a Buffer Status Report (BSR) that is triggered (i.e. transmitting to the BS a BSR of first QoS flow) if any of the following events occur: UL data, for a logical channel which belongs to a LCG, becomes available for transmission (i.e. determine that the UL data associated with a first QoS flow is available for transmission) in the RLC entity or in the PDCP entity and either the data belongs to a logical channel with higher priority than the priorities of the logical channels which belong to any LCG and for which data is already available for transmission, or there is no data available for transmission (i.e. empty ) for any of the logical channels which belong to a LCG, in which case the BSR is referred below to as "Regular BSR", = UL resources are allocated and number of padding bits is equal to or larger than the size of the Buffer Status Report MAC control element plus its subheader, in which case the BSR is referred below to as “Padding BSR";  a BSR Timer expires and the MAC entity has data available for transmission for any of the logical channels which belong to a LCG, in which case the BSR is referred below to as “Regular BSR"; - a periodic BSR-Timer expires, in which case the BSR is referred below to as "Periodic BSR".  D1 also discloses a 2-step mapping of IP-flows to QoS flows (NAS) and from QoS flows to DRBs (Access Stratum). In the uplink, the UE marks uplink packets with the QoS flow ID for the purposes of marking forwarded packets to the CN. A new sublayer, SDAP, is introduced to finish the mapping between a QoS flow and a data radio bearer, and marking QoS flow ID in both DL and UL packets (see d1 section 2); and determining that the first quality of service flow is associated with a buffer that is empty (see d2 para. 0157) other than the determined uplink data, wherein the first quality of service flow is associated with a first logical channel priority; and determining a second logical channel priority associated with a second quality of service flow, wherein transmitting the buffer status report comprising the buffer status of the first quality of service flow is based at least in part on a comparison of the first logical channel priority with the second logical channel priority (see d2 para. 0021-0022, 0093, 100-103).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to meet scheduling requirements of 5G (see d2 para. 0005-0006) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of meeting scheduling delay requirements of 5G with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 28, as to the limitation “The apparatus of claim 26, wherein the instructions are further executable by the processor to cause the apparatus to: determine that a second quality of service flow is devoid of buffered data, wherein transmitting the buffer status report comprising the buffer status of the first quality of service flow is based at least in part on the determining” d1 in view of d2 in view of d3 disclose a Buffer Status Report (BSR) that is triggered (i.e. transmitting to the BS a BSR of first QoS flow) if any of the following events occur: UL data, for a logical channel which belongs to a LCG, becomes available for transmission (i.e. determine that the UL data associated with a first QoS flow is available for transmission) in the RLC entity or in the PDCP entity and either the data belongs to a logical channel with higher priority than the priorities of the logical channels which belong to any LCG and for which data is already available for transmission, or there is no data available for transmission (i.e. empty ) for any of the logical channels which belong to a LCG, in which case the BSR is referred below to as "Regular BSR", = UL resources are allocated and number of padding bits is equal to or larger than the size of the Buffer Status Report MAC control element plus its subheader, in which case the BSR is referred below to as “Padding BSR";  a BSR Timer expires and the MAC entity has data available for transmission for any of the logical channels which belong to a LCG, in which case the BSR is referred below to as “Regular BSR"; - a periodic BSR-Timer expires, in which case the BSR is referred below to as "Periodic BSR".  D1 also discloses a 2-step mapping of IP-flows to QoS flows (NAS) and from QoS flows to DRBs (Access Stratum). In the uplink, the UE marks uplink packets with the QoS flow ID for the purposes of marking forwarded packets to the CN. A new sublayer, SDAP, is introduced to finish the mapping between a QoS flow and a data radio bearer, and marking QoS flow ID in both DL and UL packets (see d1 section 2); determining that a second quality of service flow is devoid of buffered data, (see d2 para. 0157) wherein transmitting the buffer status report comprising the buffer status of the first quality of service flow is based at least in part on the determining (see d2 para. 0021-0022, 0093, 100-103).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to meet scheduling requirements of 5G (see d2 para. 0005-0006) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of meeting scheduling delay requirements of 5G with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 29, as to the limitation “receive, from a user equipment (UE), a buffer status report comprising a buffer status of a first quality of service flow associated with uplink data available for transmission at the UE”d1 teaches a Buffer Status Report (BSR) that is triggered (i.e. transmitting to the BS a BSR of first QoS flow) if any of the following events occur: UL data, for a logical channel which belongs to a LCG, becomes available for transmission (i.e. determine that the UL data associated with a first QoS flow is available for transmission) in the RLC entity or in the PDCP entity and either the data belongs to a logical channel with higher priority than the priorities of the logical channels which belong to any LCG and for which data is already available for transmission, or there is no data available for transmission for any of the logical channels which belong to a LCG, in which case the BSR is referred below to as "Regular BSR", = UL resources are allocated and number of padding bits is equal to or larger than the size of the Buffer Status Report MAC control element plus its subheader, in which case the BSR is referred below to as “Padding BSR";  a BSR Timer expires and the MAC entity has data available for transmission for any of the logical channels which belong to a LCG, in which case the BSR is referred below to as “Regular BSR"; - a periodic BSR-Timer expires, in which case the BSR is referred below to as "Periodic BSR".  D1 also discloses a 2-step mapping of IP-flows to QoS flows (NAS) and from QoS flows to DRBs (Access Stratum). In the uplink, the UE marks uplink packets with the QoS flow ID for the purposes of marking forwarded packets to the CN. A new sublayer, SDAP, is introduced to finish the mapping between a QoS flow and a data radio bearer, and marking QoS flow ID in both DL and UL packets (see d1 section 2); however, d1 does not appear to explicitly disclose “An apparatus for wireless communication at a base station, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to:; transmit, to the UE, an uplink grant based at least in part on receiving the buffer status report; and receive the uplink data based at least in part on the uplink grant” although d1 does not explicitly disclose the limitation the limitations can be inferred therefrom, in order to provide explicit disclosure, attention is directed to d2 which, in a similar field of endeavor of communication systems (see d2 para. 2), teaches methods (see d2 Fig. 2-4), devices (see d2 Fig. 6-7, systems (see d1 Fig. 1) including UE and base stations and computer readable medium embodiments (see d2 para. 0062-0063), (i.e. a method for wireless communication at a user equipment (UE), comprising), directed to wireless communication which includes uplink grant from a base station  to UE based on BSR (see d2 Fig. 3 S101-S103; para. 0088) and transmitting UL data based on the grant (see d2 Fig. 3 S105-S108; para. 0107) (i.e. receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to meet scheduling requirements of 5G (see d2 para. 0005-0006) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of meeting scheduling delay requirements of 5G with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
As to the limitation “receive, from a user equipment (UE), a buffer status report comprising a buffer status of a first quality of service flow based at least in part on uplink data associated with the first quality of service flow being available for transmission at the UE”  d1 in view of d2 does not appear to explicitly disclose transmitting a first quality of service flow based at least in part on uplink data associated with the first quality of service flow being available for transmission to the network device; although d1 does not explicitly disclose the limitation, in order to provide explicit disclosure, attention is directed to d3 which, in a similar field of endeavor of communication systems (see d3 para. 0001), teaches methods (see d3 Fig. 8), including a UE 311 in combination with an eNodeB 311 which establishes a quality of service for data to be communicated via a channel from the UE 311 to the eNodeB 301 (i.e. Quality of service flow) (see d3 Fig. 8 para. 0114), wherein data is received by the remote UE 311 and stored in its received data buffer 702 for transmission to the eNodeB (see d3 para. 0115) (i.e. data associated with the first quality of service flow being available for transmission), a trigger event occurring including  a data packet which is non delay tolerant is received within the receive buffer 702 of the UE 311 (see d3 para. 0115) and in response to the trigger event the UE 311 then transmits a buffer status report message (see d3 para. 0116), UL grant and UL data transmission (see d3 Fig. 10;  para. 0121-0123). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication, to incorporate the details of transmitting a first quality of service flow based at least in part on uplink data associated with the first quality of service flow being available for transmission to the network device as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 in view of d2 and d3 to at least achieve any one of the plurality of desired results found throughout d3 including at least: to make efficient use of the communications resources (see d3 para. 0116) as is suggested by d3.  D3 is related to d1 and d2 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 in view of d2 to yield the predictable result of to make efficient use of the communications resources with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d3 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 in view of d3 is considered as a whole and not individually.
Regarding claim 30, as to the limitation “The apparatus of claim 29, wherein the instructions are further executable by the processor to cause the apparatus to: configure the UE to determine that the first quality of service flow is associated with a buffer that is empty other than the determined uplink data, wherein the first quality of service flow is associated with a first logical channel priority; configure the UE to determine a second logical channel priority associated 7 with a second quality of service flow; and configure the UE to transmit the buffer status report based at least in part on a 9 comparison of the first logical channel priority with the second logical channel priority” d1 in view of d2 in view of d3 discloses claim 29 as set forth above, d1 in view of d2 in view of d3 also discloses a Buffer Status Report (BSR) that is triggered (i.e. transmitting to the BS a BSR of first QoS flow) if any of the following events occur: UL data, for a logical channel which belongs to a LCG, becomes available for transmission (i.e. determine that the UL data associated with a first QoS flow is available for transmission) in the RLC entity or in the PDCP entity and either the data belongs to a logical channel with higher priority than the priorities of the logical channels which belong to any LCG and for which data is already available for transmission, or there is no data available for transmission (i.e. empty ) for any of the logical channels which belong to a LCG, in which case the BSR is referred below to as "Regular BSR", = UL resources are allocated and number of padding bits is equal to or larger than the size of the Buffer Status Report MAC control element plus its subheader, in which case the BSR is referred below to as “Padding BSR";  a BSR Timer expires and the MAC entity has data available for transmission for any of the logical channels which belong to a LCG, in which case the BSR is referred below to as “Regular BSR"; - a periodic BSR-Timer expires, in which case the BSR is referred below to as "Periodic BSR".  D1 also discloses a 2-step mapping of IP-flows to QoS flows (NAS) and from QoS flows to DRBs (Access Stratum). In the uplink, the UE marks uplink packets with the QoS flow ID for the purposes of marking forwarded packets to the CN. A new sublayer, SDAP, is introduced to finish the mapping between a QoS flow and a data radio bearer, and marking QoS flow ID in both DL and UL packets (see d1 section 2); and determining that the first quality of service flow is associated with a buffer that is empty (see d2 para. 0157) other than the determined uplink data, wherein the first quality of service flow is associated with a first logical channel priority; and determining a second logical channel priority associated with a second quality of service flow, wherein transmitting the buffer status report comprising the buffer status of the first quality of service flow is based at least in part on a comparison of the first logical channel priority with the second logical channel priority (see d2 para. 0021-0022, 0093, 100-103).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to meet scheduling requirements of 5G (see d2 para. 0005-0006) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of meeting scheduling delay requirements of 5G with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Allowable Subject Matter





Claims 7, 9, 10 15, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200260377 to Jin et al discloses A communication scheme and system for convergence of IoT technology and a 5G or pre-5G communication system, provided to support a higher data transmission rate than a 4G communication system such as LTE. The disclosure may be applied to a smart service (e.g., a smart home, a smart building, a smart city, a smart car or connected car, healthcare, digital education, retail business, a security and security related service, or the like) based on the 5G communication technology and the IoT related technology. A method and apparatus for applying dynamic scheduling in order to reduce power consumption are provided. The method includes determining a preferred state of the terminal, transmitting, to a base station, a first message including information on the preferred state of the terminal, and receiving, from the base station, a second message for transitioning a state of the terminal as a response to the first message. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643